                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

CURTIS TAYLOR                                                                    PLAINTIFF

V.                                     4:18CV00407 JM/JTR

MONTE MUNYAN, Nurse,
Faulkner County Detention Center;
GERRY STEWART, Doctor,
Faulkner County Detention Center;
FAULKNER COUNTY DETENTION CENTER;
HUMPHREY, Officer; and
C. MARKCUM, Officer                                                           DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 17th day of December, 2018.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
